Citation Nr: 1138382	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-39 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a prostate disorder, to include prostate cancer and prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran and his wife testified at a November 2010 hearing held sitting at the RO, a transcript of which is associated with the claims file.


FINDINGS OF FACT

1.  Treatment for prostatitis is noted in December 1985 and February 1987 service treatment records; prostatitis was also noted on the March 1987 service separation examination.

2.  Subsequent to service, the Veteran was first treated for prostatitis in September 2006; prostate cancer was found in November 2006.

3.  The evidence of record does not relate the Veteran's prostate disorder to his military service.


CONCLUSION OF LAW

The criteria for service connection for a prostate disorder, to include prostate cancer and prostatitis, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  June 2008 and September 2008 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Records relating to the Veteran's receipt of disability benefits from the Social Security Administration had previously been requested in July 2004 and obtained in August 2004.  38 C.F.R. § 3.159 (c) (2).  A Veterans Health Administration (VHA) opinion letter was obtained in June 2011.  The Veteran has not argued, and the record does not reflect, that this opinion was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The June 2011letter reflects a review of the Veteran's inservice and postservice treatment records, as the specific references are made to incidences of prostate conditions and symptoms in service and subsequent to service, and provides an opinion based in medical literature accepted in the field of urology.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A December 1985 service treatment record showed complaints of groin pain; a urinalysis was conducted to rule out kidney stones, and was negative.  Physical examination found a normal digital rectal examination, but showed tenderness of the epididymis, resulting in a diagnosis of epididymitis.  Prostatitis and epididymitis were also diagnosed at a February 1987 sick call visit.  At the March 1987 service separation examination, physical examination of the prostate was boggy and tender; prostatitis was identified among the summary of defects and diagnoses.

Subsequent to service, private and VA treatment records dated from March 1990 through February 2005 noted no complaints of prostate symptoms, or treatment for or a diagnosis of a prostate condition; these include records documenting a July 2003 VA outpatient record at which physical examination showed a normal-size prostate without nodules, asymmetry, or induration.  However, prostatitis and benign prostatic hypertrophy were diagnosed during September 2006 private visits.  After September 2006 laboratory tests showed abnormally high prostate specific antigen test results, multiple tissue samples taken from the Veteran's prostate in November 2006 showed small focus of adenocarcinoma (cancerous tumor).  Private and VA treatment records dated from November 2006 through June 2008 show a diagnosis of adenocarcinoma of the prostate, with consequent surgery to include radical retropublic prostatectomy, and bilateral pelvic lymphadenectomy, and followup treatment.

An opinion from the Veterans Health Administration (VHA), specifically from the chief of the urology department at a VA facility, was obtained in June 2011.  The VA physician indicated his review of the Veteran's inservice and postservice treatment records, noting the Veteran's inservice history of prostatitis and the discovery of prostate cancer in September 2006, with subsequent treatment.  After that review, he concluded that there was no proven clinical correlation between prostatitis and prostate cancer; while both conditions can cause an elevation in prostate specific antigen counts, there is no scientific evidence to support a relationship between the two conditions.

The evidence of record supports the VHA opinion.  As noted above, the Veteran was treated for prostatitis in December 1985, February 1987, and March 1987.  However, that almost 20 years passed between the inservice incidences of prostatitis, and the first postservice diagnosis in 2006, shows no continuity of symptomatology.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  It is not simply that prostatitis was not documented during this time; rather, the private and VA treatment records dated from March 1990 through February 2005 note no complaints of prostate symptoms, or treatment for or a diagnosis of a prostate condition, even though the Veteran was treated for other conditions during that period.  See, c.f., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Indeed, the prostate was examined in July 2003, but no abnormalities of the prostate were found.  Id.  The sole medical opinion of record also does not relate the Veteran's ultimate development of prostate cancer to his inservice treatment for prostatitis, citing to accepted medical literature.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a prostate disorder, to include prostate cancer and prostatitis, is denied.


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


